DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered. 
Allowable Subject Matter
Claims 1-3, 5-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not showing or teaching a lighted probe for an electrical testing device comprising, amongst other features, a light power source including at least one battery removably disposed between the top section and the bottom section of the handle portion of the hollow main body, wherein the electrical device wire includes a first section that is connected to a first circuit connector and a second section that is connected to a second circuit connector, the first circuit connector and the second circuit connector are selectively placed in electrical communication with one another when the top section and the bottom section of the handle portion are connected, wherein the probe tip is removably connected to the hollow main body and is interchangeable, the probe tip configured to be reversibly coupled to a surface for testing.
Regarding dependent claims 2-3 and 5-17, allowability is based on its dependency from independent claim 1.
Regarding independent claim 19, allowability is based in part with the prior art of record not showing or teaching a lighted probe for an electrical testing device comprising, amongst other features, the electrical device wire including a first section that is connected to a first circuit connector and a second section that is connected to a second circuit connector, the first circuit connector and the second circuit connector are selectively placed in electrical communication with one another when the top section and the bottom section of the handle portion are connected, wherein the probe tip is removably connected to the hollow main body and is interchangeable, the probe tip configured to be reversibly coupled to a surface for testing.
Regarding independent claim 20, allowability is based in part with the prior art of record not showing or teaching a lighted probe and electrical testing device combination comprising, amongst other features, a light power source including at least one battery removably disposed between the top section and the bottom section of the handle portion of the hollow main body; and wherein the electrical device wire includes a first section that is connected to a first circuit connector and a second section that is connected to a second circuit connector, the first circuit connector and the second circuit connector are selectively placed in electrical communication with one another when the top section and the bottom section of the handle portion are connected, wherein the probe tip is removably connected to the hollow main body and is interchangeable, the probe tip configured to be reversibly coupled to a surface for testing.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858